       Case: 1:21-cr-00379-PAB Doc #: 16 Filed: 07/27/21 1 of 4. PageID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                         Case No. 1:21-CR-0379

                                Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 DEMETRIUS MOORE,
                                                   MEMORANDUM OPINION ABND
                                Defendant.         ORDER


       This matter is before the Court on Defendant Demetrius Moore’s Motion for Bond for

Medical Treatment filed on 7/3/21 (“Defendant’s Motion”). (Doc. No. 12.) The United States of

America requested that it be given until July 16, 2021 to file a response to Defendant’s Motion,

which the Court granted. On July 16, 2021, the United States filed its Response to Defendant’s

Motion (“the Government’s Response”). (Doc. No. 14.) As of the date of this Order, Defendant

has not filed any reply in support of Defendant’s Motion. For the reasons set forth below,

Defendant’s Motion is DENIED.

       In Defendant’s Motion, Defendant requests that he be released from custody “in order to

receive necessary medical treatment.” (Doc. No. 12, PageID # 38.) According to Defendant’s

Motion, Defendant has been undergoing a bone transplant for limb salvage of his left leg since

October of 2020, or for several months prior to his arrest on, and detention since, June 10, 2021

associated with this case. Defendant represents that he has a leg device that requires daily pin care

to prevent infection, and “[m]ore importantly, he needs routine appointments to ensure his progress
       Case: 1:21-cr-00379-PAB Doc #: 16 Filed: 07/27/21 2 of 4. PageID #: 53




is not compromised.” (Id.) Defendant contends that if his legal is not treated properly, he is at

risk of losing it and therefore, he requests the opportunity to receive treatment in the community

“where he would have access to his needed routine doctor visits.” (Doc. No. 12, PageID 39.)

Defendant represents that if he is released on bond, he will submit to reasonable conditions,

including home confinement at a “proposed residence” but does not identify the location of that

residence or its owners/occupants. (Doc. No. 12, PageID # 39.) Defendant also claims that he is

not a flight risk or a danger to the community under 18 U.S.C. § 3142. (Id.)

       While Defendant claims that he is not a flight risk and danger to the community, in the

Government’s Response, the Government points to Magistrate Judge Greenberg conclusion to the

contrary, even after considering information and argument associated with Defendant’s medical

condition. (Doc. No. 43, PageID # 42-43.) Specifically, Magistrate Judge Greenberg found that

“based upon Defendant’s criminal active[ity] while on supervision, his multiple violations of

supervised release, his history of weapons use, his pattern of similar criminal activity, his lack of

stable residence, and his unexplained financial resources, no condition or combination of

conditions exist that would reasonably ensure the safety of the community or Defendant’s

appearance.” (Doc. No. 10: Order of Detention, PageID # 31.) The Court agrees with Magistrate

Judge Greenberg’s finding.

       As the Government correctly asserts, the only new information that Defendant raises in

Defendant’s Motion is his claimed need for medical treatment outside of NEOCC where he is

being detained, but that information does not have a material bearing on whether he is a danger to

the community and a flight risk, as required by 18 U.S.C. § 3142(f), so as to reopen the detention

hearing. Indeed, Defendant is claiming that he can not and has not had the medical treatment of

his leg that he needs, but has not submitted any documentation or evidence associated with his
       Case: 1:21-cr-00379-PAB Doc #: 16 Filed: 07/27/21 3 of 4. PageID #: 54




claims. However, the Government’s counsel conferred with Defendant’s counsel who informed

her that Defendant had seen a doctor at NEOCC, Dr. James Giovino.                 According to the

Government’s counsel, “Dr. Giovino stated that Defendant has received ongoing care via ‘daily

nursing dressing changes, three on-site medical provider office visits in the last month, and outside

orthopedic surgeon follow-up (the most recent of which was 6/24/21).’” (Doc. No. 14, PageID #

43.) Also, according to counsel for the Government, Dr. Giovino also informed her that: “the

NEOCC medical team scheduled an orthopedic follow-up appointment for Defendant for July 6,

2021, but Defendant Moore refused the appointment, stating he did not want to quarantine after

the visit”; “Defendant refused the COVID-10 vaccine that NEOCC offered to him, which would

obviate the need to quarantine”; and “Defendant Moore has now agreed to a COVIC-10 vaccine,

and a follow-up appointment with the orthopedist is scheduled for September 9, 2021, the first

available time after Defendant will have completed the vaccination process and not need to

quarantine.” ((Id.) Finally, the Government’s attorney has been advised by NEOCC that a sooner

appointment could be scheduled if Defendant More would agree to a sooner appointment prior to

being fully vaccinated, through quarantine would be necessary.

        The Court finds that Defendant’s medical needs are being met at NEOCC, and but for

declining the vaccination, but more importantly, deciding he did not want to quarantine, his

consultation with the orthopedic surgeon would have occurred on July 6, 2021. Although

Defendant is now willing to receive the COVID-19 vaccination, he still appears to unwilling to

quarantine so as to obtain more quickly, the medical treatment that he claims necessitates releasing

him on bond. This demonstrates to the Court that not quarantining is more important to Defendant

than the medical treatment in the community that he claims is necessary and urgent and requires

his release.
      Case: 1:21-cr-00379-PAB Doc #: 16 Filed: 07/27/21 4 of 4. PageID #: 55




       Accordingly, Defendant’s Motion is DENIED.



IT IS SO ORDERED.




                                                s/Pamela A. Barker
                                               PAMELA A. BARKER
Date: July 27, 2021                            U. S. DISTRICT JUDGE
